Name: 2003/865/EC: Commission Decision of 11 December 2003 setting out the arrangements for Community comparative trials and tests on propagating material of Pelargonium l'HÃ ©rit. and Hosta Tratt., Euphorbia pulcherrima Willd. ex Klotzsch and Rosa L. under Council Directive 98/56/EC (notified under document number C(2003) 4626)
 Type: Decision_ENTSCHEID
 Subject Matter: technology and technical regulations;  economic policy;  research and intellectual property;  agricultural activity
 Date Published: 2003-12-12

 Avis juridique important|32003D08652003/865/EC: Commission Decision of 11 December 2003 setting out the arrangements for Community comparative trials and tests on propagating material of Pelargonium l'HÃ ©rit. and Hosta Tratt., Euphorbia pulcherrima Willd. ex Klotzsch and Rosa L. under Council Directive 98/56/EC (notified under document number C(2003) 4626) Official Journal L 325 , 12/12/2003 P. 0062 - 0064Commission Decisionof 11 December 2003setting out the arrangements for Community comparative trials and tests on propagating material of Pelargonium l'HÃ ©rit. and Hosta Tratt., Euphorbia pulcherrima Willd. ex Klotzsch and Rosa L. under Council Directive 98/56/EC(notified under document number C(2003) 4626)(2003/865/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 98/56/EC of 20 July 1998 on the marketing of propagating material of ornamental plants(1), as last amended by Directive 2003/61/EC(2), and in particular Article 14(4), (5) and (6) thereof,Whereas:(1) Directive 98/56/EC provides for the necessary arrangements to be made by the Commission for Community comparative trials and tests of propagating material.(2) The technical arrangements for the carrying out of the trials and tests have been made within the Standing Committee for Propagating Material of Ornamental Plants.(3) A call for projects (2003/C 159/08)(3) was published for the carrying out of the above trials and tests.(4) The proposals have been assessed according to the selection and awarding criteria set out in the above call for projects. The projects, the bodies responsible for the carrying out of tests and trials and the eligible costs as well as the maximum Community financial contribution corresponding to 80 % of the eligible costs should be established.(5) Community comparative trials and tests should be carried out in the years 2004 and 2005 on propagating material harvested in 2003, and the details of such trials and tests, the eligible costs as well as the maximum Community financial contribution should also be set out yearly by an agreement signed by the authorising officer of the Commission and the body responsible for carrying out of trials.(6) For Community comparative trials and tests lasting more than one year, the parts of the trials and tests following the first year should be authorised by the Commission without further reference to the Standing Committee on Propagating Material of Ornamental Plants, on condition that the necessary appropriations are available.(7) Adequate representation of the samples included in the trials and tests should be ensured, at least for certain selected plants.(8) Member States should participate in the Community comparative trials and tests, in so far as propagating material of the plants concerned are usually reproduced or marketed in their territories, in order to ensure that proper conclusions may be drawn therefrom.(9) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Propagating Material of Ornamental Plants,HAS ADOPTED THIS DECISION:Article 1Community comparative trials and tests shall be carried out in the years 2004 and 2005 on propagating material of the plants listed in the Annex.The eligible costs as well as the maximum Community financial contribution for the trials and tests for 2004 shall be as set out in the Annex.The details of the trials and tests are set out in the Annex.Article 2In so far as propagating and planting material of the plants listed in the Annex is usually reproduced or marketed in their territories, the Member States shall take samples of this material and make it available to the Commission.Article 3Subject to budgetary availability, the Commission may decide to continue the trials and tests set out in the Annex in 2005.The maximum Community financial contribution corresponding to 80 % of the eligible costs of a trial or test continued on this basis shall not exceed the amount specified in the Annex.Article 4This Decision is addressed to the Member States.Done at Brussels, 11 December 2003.For the CommissionDavid ByrneMember of the Commission(1) OJ L 226, 13.8.1998, p. 16.(2) OJ L 165, 3.7.2003, p. 23.(3) OJ C 159, 8.7.2003, p. 19.ANNEX>TABLE>>TABLE>